Title: To George Washington from Tobias Lear, 17 January 1797
From: Lear, Tobias
To: Washington, George


                        
                            My dear Sir, 
                            Washington, January 17th 1797.
                        
                        Your respected favor of the 13th instant reached this place last evening, and
                            should have been answered by return of the Mail; but I had been absent for some days at the
                            Great Falls, on the business of the Potomac Company, and did not get home till this day.
                        
                        I trust, my dear Sir, that after knowing my reasons for not having sooner
                            acknowledged the receipt of your kind letter of the 14th of december, covering one from the
                            Revd Mr Van Vleck, and accompanied by Fulton’s Treatise on inland navigation, you will have
                            the goodness to pardon the omission. Mr Van Vleck was kind enough to say, that as the Roads
                            in that part of the Country were very bad in March, he would allow me ’till the end of may to bring Maria on, and only requested, in case any
                            unforeseen accident should prevent my doing so by that time, that I would give him previous
                            information thereof. He added, that, when convenient, he would wish to know the ages of the
                            young Ladies, and if they had passed through the measles & small pox. On these
                            points I could not satisfy him with respect to Colo. Ball’s daughter. I wrote, soon after, to
                            the Colonel informing him of the permission given to enter his daughter at the School, and
                            requesting he would satisfy me on the points above mentioned. To this letter I had received
                            no answer; and I thought it unnecessary to trouble Mr Van Vleck with respect to one until I
                            could satisfy him as to both, and therefore have not written to him. I was certainly
                            culpable in not acknowledging the receipt of your letter; but observing nothing in it which
                            required an immediate reply, I delay’d doing it until I should be able to write to Mr Van
                            Vleck. I intended going to Colo. Ball’s from the Great Falls; but a heavy rain on saturday
                            had raised the runs and made the roads very bad, which determined me to return home. I have
                            written to him again, and should I not receive an answer before this day week I shall go up
                            there.
                        I shall, with pleasure, execute Mrs Washington’s commission respecting the
                            butter, as well as any other which you or she may be so good as to lay upon me before your
                            return to Mount Vernon.
                        
                        I am truly sorry that any inconvenience should arise from the not coming
                            forward of the deeds of the land on which the Arsenal is to be erected. Had I received
                            intimation thereof, such part as is executed should have been forwarded before this time.
                            The deed for the land purchased of the Wagers was to have been recorded at the last Berkley
                            Court; but the absence of young Wager, who was in Philadelphia & some of the
                            witnesses prevented its being done at that time. It will be recorded at the Court of the
                            present month. The deed for the other tract has not yet been executed in the manner pointed
                            out by Mr Lee, the Attorney General. The Executors of Thomas Rutherford Junr in whom the
                            land was vested by a Bond of conveyance, from Griffith, the
                            devisee of Harper, had the land surveyed and a deed drawn in proper form, which was
                            submitted to Mr Lee in September last; but he was of opinion that it would be more proper
                            for them to get a deed from Griffith before they conveyed to the
                            United States. Griffith lives in Kentucky and the Executors of Rutherford assured me that
                            they immediately sent to Griffith for a deed; but that their letter never reached him, and
                            that they have now sent a person out for the express purpose of getting said deed, and his
                            return is daily expected. Their obligation to convey to the United States is still binding,
                            and as the money is not yet paid them, they are anxious to get it done. In consequence of
                            this delay of Rutherford’s deed, I have not yet forwarded the other, expecting daily to hear
                            it was ready, when one trip up the country would enable me to finish both at the same time.
                            I shall go up next week, and, at all events forward Wager’s deed.
                        
                        Mr Pearce informed me about a fortnight since, that Mr Smith proposed that his
                            note due you should be discounted at the Bank of Alexandria, which would lodge the money
                            there at once, and that he would pay the discount. As this would settle the business, I told
                            Mr Pearce I thought it would be best to do it, as the security of the money would be more
                            satisfaction to you than the interest for 60 days could be benefit, and advised him to do
                            it; but as Mr Pearce had endorsed the note for you, he had some hesitation in doing it,
                            as he wished to have the business closed before he left Mount Vernon; I therefore advised
                            him to get another note from Mr Smith on which I would put my name, as the last endorser,
                            which was done and the Bank has discounted one thousand dollars of it, and will do the rest
                            as soon as they can with convenience.
                        I have perused Fulton’s Treatise on inland navigation with some attention; but
                            find that he only means to apply his inclined plains to small streams, and to raise boats of
                            about 4 tons burthen. It is ingenious; but will not apply to the navigation of the main
                            River here.
                        I am happy in being able to inform you that considerable
                            progress has been made in the excavation of the Lock seats at the Great
                            Falls—a large quantity of Stone is prepared for building the Locks, and lime is ready on the
                            Bank of the River; but the uncommon lowness of the water during the summer & autumn
                            totally prevented the passage of Boats to get those materials down. We shall take advantage
                            of the first opening to do it. I am apprehensive that we shall lose the services of our
                            Engineer; for he seems to be so largely engaged in his own business & speculations
                            that he cannot give the time which the Directors think necessary to the works. Tomorrow
                            there will be a meeting either to fix or dismiss him.
                        My mother and the little Boys are in good health & unite with me in
                            offering their highest respects to Mrs Washington & yourself, and best wishes to the
                            family. With the most affectionate & grateful attachment I have the honor to be, my
                            dear Sir, Your very sincere & respectful
                        
                        
                            Tobias Lear.
                            
                        
                    